              Case 2:12-cr-00180-MCE Document 445 Filed 09/09/21 Page 1 of 2


     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     tew@warrinerlaw.com
3    (916) 443-7141
4    Attorney for Defendant,
     Mohammad Nawaz Khan
5
                                  UNITED STATES DISTRICT COURT
6
                           FOR THE EASTERN DISTSRICT OF CALIFORNIA
7

8                                                   )    Case No. 2:12-cr-00180-MCE
     UNITED STATES OF AMERICA,                      )
9                                                   )    STIPULATION AND PROPOSED ORDER
                    Plaintiff,                      )    FOR REMOVAL OF ELECTRONIC
10                                                  )    MONITORING DEVICE
            vs.                                     )
11                                                  )
     MOHAMMAD NAWAZ KHAN,                           )
12                                                  )
                    Defendant.                      )
13

14
            Mr. Mohammad Nawaz Khan has been ordered to self-surrender on September 10, 2021

15   by 2:00 p.m. and has been designated to FCI Lompoc. Pursuant to the request of the U.S. Pretrial

16   Services officer, and in order to allow Mr. Khan to travel to FCI Lompoc, it is hereby stipulated
17   by and between counsel for the defendant and counsel for the government, that Mr. Khan’s ankle
18
     transmitter be removed by 3:30 p.m. on September 9, 2021. He will not be electronically
19
     monitored from the time the device is removed to his self-surrender at FCI Lompoc on
20
     September 10, 2021.
21
     DATED: September 8, 2021                     /s/ Timothy E. Warriner, Attorney for Mr.
22
                                                  Mohammad Nawaz Khan
23
     DATED: September 8, 2021                     /s/ Heiko Coppola, Assistant U.S. Attorney,
24                                                Attorney for the government

25   IT IS SO ORDERED.
26

                                                     1
            Case 2:12-cr-00180-MCE Document 445 Filed 09/09/21 Page 2 of 2



1
     DATED: September 9, 2021
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                          2
